OFFICE OF THE COUNTY COUNSEL
COUNTY OF ORANGE

0 DAN KH A BP WW PO

NN po bb HN WH NY WN WN HN HF HE | | HR Re Re ee
Oo nN DW A FP WH NY KF CO OO WB na HDB A BP WW NY KF CO

 

fase 8:20-cv-02344-JLS-KES Document 12-1 Filed 12/17/20 Page1of5 Page ID #:265

LEON J. PAGE, COUNTY COUNSEL

NICOLE M. WALSH, SENIOR ASSISTANT (CA SBN 248222)
nicole.walsh@coco.ocgov.com

CAROLYN M. KHOUZAM, DEPUTY (CA SBN 272166)
carolyn Khouzam@coco.ocgoy com

333 West Santa Ana Boulevard, Suite 407

Santa Ana, California 9270

Telephone: (714) 834-3300

Facsimile: (714) 834-2359

Attorneys for Defendants BARRY RONDINELLA,
in his official capacity as Airport Director of
John Wayne Airport; and C TY OF ORANGE, CALIFORNIA
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

DELUX PUBLIC CHARTER, LLC D/B/A Case No. 8:20-cv-02344-JLS-KES
JSX AIR AND JETSUITEX, INC,,

Plaintiffs, DECLARATION OF BARRY

RONDINELLA IN SUPPORT OF
v. OOS SE STON

COUNTY OF ORANGE, CALIFORNIA, a | TO PLAINTIFF'S’ EX PARTE
charter county; BARRY RONDINELLA, APPLICATION
in his official capacity as Airport Director of
John Wayne Airport.

Defendants.

 

 

DECLARATION OF BARRY RONDINELLA

I, Barry Rondinella, declare:

l. I am employed by the County of Orange (“County’) as Airport Director for
the John Wayne Airport (“JWA”). I have personal knowledge of the matters set forth in
this Declaration, and if called upon to testify as to the accuracy of its contents, I could
and would do so competently.

2. As Airport Director, I oversee all aspects of the day-to-day management of
the Airport, including business development, facilities development, finance and

administration, maintenance, operations, and public affairs of the one of the busiest

-l-

 

 
OFFICE OF THE COUNTY COUNSEL
COUNTY OF ORANGE

o OA DH NH FBP WD YP

NO NO bPO WD NHN NN NHN WN NO HR YH YH HH HF HB ee ee
on DN UN BW NY KH CO OBO HD HDB A B WW NH KF OS

 

fase 8:20-cv-02344-JLS-KES Document 12-1 Filed 12/17/20 Page 2of5 Page ID #:266

airports in the nation. I have over thirty years of public sector experience in the airport
and transportation industry. I also serve on the Airports Council International-North
America Policy Council, on the Board of Directors of the American Association of
Airport Executives, and am active and in leadership positions of other national, state, and
regional aviation organizations and have been a featured speaker at numerous
conferences and industry educational events. Last year, the Southwest Chapter of the
American Association of Airport Executives honored me as the Airport Executive of the
Year.

3. In 2015, JWA began evaluating and planning for the future needs of the
general aviation community at JWA through a comprehensive General Aviation
Improvement Program (“GAIP”). On June 25, 2019, the County’s Board of Supervisors
certified Final Program EIR 627 (“EIR 627”) and approved the project (“Project”). The
Project includes two full service Fixed Base Operators (“FBO”) (East and West), and one
limited service FBO, as part of JWA’s plan to provide for and service general aviation.

4. A FBO is a private aircraft terminal that is granted the right by the County to
operate at the Airport. FBOs typically provide aeronautical services such as aircraft
charter operations, fueling, cleaning, aircraft maintenance and repair, aircraft sales,
aircraft storage (hangars and tie-downs), ground transportation and parking, flight
schools, management of transient aircraft parking, and other authorized uses in
accordance with the terms and conditions of their leases. A FBO usually offers a lounge
for passengers departing and arriving on private general aviation flights at an airport.
Fueling is a primary source of revenue.

5. In April 2017, the County awarded an 18- month interim FBO lease
(“Interim Lease”) to Aviation Consultants, Inc. d/b/a ACI Jet (“ACI Jet”). The Interim
Lease expired and has continued on a month-to-month holdover until the present time.
During the term of the Interim Lease, Plaintiffs Delux Public Charter, LLC dba JSX Air
and JetSuiteX, Inc. (“JSX’’) requested to start a regularly scheduled commercial charter
operation from ACI Jet’s FBO leasehold. While, to my knowledge, such an operation

 

-2-

 
OFFICE OF THE COUNTY COUNSEL
COUNTY OF ORANGE

o On DN WA BP W NYO

wo po WN NH bP HN bP HN RO Re Re Re Rm Re Ree ee
oO nN DH TA BR WY NY KH CO OO WN NHR A” HR WO VP KF CO

 

fase 8:20-cv-02344-JLS-KES Document 12-1 Filed 12/17/20 Page 3of5 Page ID #:267

had never existed at an FBO leasehold at JWA, I exercised the discretion granted to the
Airport Director pursuant to Section 8.1.7(b) of the Phase 2 Commercial Airline Access
Plan and Regulation (“Phase 2 Access Plan”) and approved JSX’s request to operate from
ACI Jet’s leasehold. Conditional and final approvals are attached hereto as Exhibit A andi
Exhibit B, respectively.

6. In September 2019, the County solicited a Request for Proposals (“RFP”)
for FBOs to operate three separate leaseholds and manage general aviation services at the
Airport. A fourth FBO, Martin Aviation, L.P., was not included in the RFP because it
was already in the midst of a long-term lease with the County that does not expire until
August 31, 2036.

7. JWA’s preliminary review of the nine proposals received revealed that all
but one of the proposals were inconsistent with EIR 627. As a result, on April 17, 2020,
JWA staff released Addendum 16 (“Addendum”) for the purpose of allowing respondents
to submit revisions/supplemental information. Respondents were required to submit any
revisions/supplemental information in red-line or strike-out format.

8. As part of the RFP, a questionnaire was developed, and one section asked
respondents to indicate whether they planned to sublease to regularly scheduled charter
service providers. This section was not part of the scoring of the RFP. The County did
not require the FBO bidders to exclude regularly scheduled charter operations such as
JSX.

9. The County received final proposals from a slate of FBOs. All but one
proposal specifically stated that they did not plan to sublease to regularly scheduled
charter service providers (e.g. JSX). In the Experience and Background section of
“Respondent’s Questionnaire” in its proposal, ACI Jet indicated in their answer to
Question 3 a response of “no” as to whether their proposal included plans for a regularly
scheduled charter operation. A true and correct copy of ACI Jet’s Respondent’s

Questionnaire is attached hereto as Exhibit C.

 

 
OFFICE OF THE COUNTY COUNSEL
COUNTY OF ORANGE

Oo DA NIN HD A FB WW NO

NO NO PO WY KH KH KH LK HPN eR Re He Fe Fe Se ee
oN DN MN BW NY KH DO OH HD A FBP WH NY KH CO

a

 

BSe 8:20-cv-02344-JLS-KES Document 12-1 Filed 12/17/20 Page 4of5 Page ID #:268

10. Due to ACI Jet indicating that it would not lease to any regularly scheduled
commuter carrier, the County revised the lease terms to indicate that ACI Jet would not
host such an operator.

11. The lease with the fourth FBO at JWA, Martin Aviation, L.P., does not
contain a provision regarding regularly scheduled charter operations. If Martin Aviation
was willing to sublease to JSX or a similar operation, I would approach the request with
an open mind as to whether to exercise my discretion under Section 8.1.7(b) of the Phase
2 Commercial Airline Access Plan and Regulation (“Phase 2 Access Plan”). To my
knowledge, since Board award of the new FBO leases in September 2020, JSX has not
contacted Martin for the purpose of seeking to sublease from them.

12. The Phase 2 Access Plan places restrictions on operational capacity, hours of
operations, and noise levels at the County's ten (10) noise monitoring stations. General
Aviation operations are permitted 24 hours daily subject to compliance with the daytime
noise limits and the more restrictive curfew noise limits, as documented in the General
Aviation Noise Ordinance (““GANO”).

13. Section 8.1.7(b) of the Access Plan provides as follows: “Any Qualified
Commuter Carrier may apply to the Airport Director, in writing, for permission to
conduct passenger or related operations at the location of a Fixed Base Operator (“FBO”)
which is a tenant of the County. The application shall provide such information as may be
required or requested by the Airport Director. If the Airport Director or the Board of
Supervisors authorizes Commuter Carrier operations at a FBO location, the authority of
the applicant to conduct such operations shall be subject to such conditions as the Airport
Director or the Board may impose on such operations.”

14. Pursuant to the rules set forth in the competitive RFP, Airport staff had no
discussions with ACI Jet personnel or any other FBO proposer regarding the RFP during
the proposal period other than an official question and answer period which was available
to and viewable by all proposers. Proposers did not need to give reasons for their own

business decisions.

 

 
OFFICE OF THE COUNTY COUNSEL
COUNTY OF ORANGE

oO mon KH NH BR W HNO

NO NO NO KH WN WP DV KN RO RRR EE Re Re RE
oN DO UT BP WHY NY KF CO OO DBA DB A BP W NYO KF CO

 

fase 8:20-cv-02344-JLS-KES Document 12-1 Filed 12/17/20 Page5of5 Page ID #:269

15. On August 11, 2020, the Board considered the proposals and selected three
FBOs to finalize leases with: Clay Lacy Aviation, Inc. (“Clay Lacy”) for the Northwest
Full-Service FBO, ACI Jet for the Northeast Full-Service FBO and Jay’s Aircraft
Maintenance, Inc. (“Jay’s”) for the Southwest Limited-Service FBO. Leases for the two
Full-Service FBOs were finalized and approved by the Board on September 15, 2020,
reflecting 35-year terms commencing on January 1, 2021, and continuing through
December 31, 2055. The terms of ACI Jet’s lease corresponded to ACI Jet’s proposal
and ACI Jet voluntarily executed the agreement.

16. ACI Jet has not approached me or Airport staff with a request to amend its
lease to allow JSX operations at JWA’s Terminal. JWA sent a Notice of Termination of
Commuter Airline Operating License to JSX on November 19, 2020, a true and correct
copy of which is attached hereto as Exhibit D.

17. JSX requested and was granted access to the Thomas F. Riley Terminal in
the past. See Exhibit A. Again, I have evaluated potential access accommodations for
JSX and continue to offer JSX an accommodation of moving its operations to the
Terminal, which they have not accepted to this point.

18. At the time JSX received their 2021 Plan Year Allocations, JWA granted
new entrant access to Allegiant Air, Spirit Airlines, Sun Country, and Air Canada. The
Airport can adequately handle all these carriers and more.

I declare under penalty of perjury under the laws of the United States of America
and the State of California that the foregoing is true and correct.

Executed this 17th day of December, 2020, at Santa Ana, California.

Bi u—

Barry-Rondinella, Declarant

 

 
